UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
REVOLAZE LLC,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-MC-190 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
J.C. PENNEY CORPORATION, INC. and J.C. PENNEY :
PURCHASING CORPORATION,                                                :
                                                                       :
                                    Defendants,                        :
                                                                       :
KALTEX AMERICA,                                                        :
                                                                       :
                                    Relief Defendant,                  :
                                                                       :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Yesterday, this case — in which Defendants seek to compel the attendance and testimony

of non-party witness Kaltex America pursuant to a Subpoena to Testify at a Deposition in a Civil

Action dated March 4, 2020, issued in connection with ligation in the United States District

Court for the Eastern District of Texas — was assigned to the undersigned. See ECF Nos. 1 & 2.

Any opposition (not to exceed 10 pages) shall be filed by April 20, 2020; any reply (not to

exceed three pages) shall be filed by April 22, 2020. Defendants shall serve non-party Kaltex

America and Plaintiff electronically by tomorrow at noon.


        SO ORDERED.

Dated: April 14, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
